Entered: April 25th, 2019
                                Case 18-26791        Doc 31   Filed 04/25/19   Page 1 of 1
Signed: April 24th, 2019

SO ORDERED




                                                IN THE UNITED STATES
                                             BANKRUPTCY COURT FOR THE
                                               DISTRICT OF MARYLAND
                                                     at Baltimore

                                        In re:   Case No.: 18-26791 MMH    Chapter: 13

            Rhonda Wimbish,
            Debtor.

                                    ORDER TO SHOW CAUSE WHY THE
                                       AMENDED SCHEDULES D/E/F
                                    SHOULD NOT BE STRICKEN FROM
                               THE OFFICIAL RECORD OF THIS INSTANT CASE
                                   FOR FAILURE TO CURE DEFICIENCY

                  By the Deficiency Notice of this Court dated February 21, 2019 [ECF 23], the
           above−captioned Debtor was required to file an Amended Creditor Matrix containing the
           names and addresses of added creditors, and an Amended Verification of Creditor Matrix. The
           Debtor has failed to comply with the Deficiency Notice. Accordingly, it is, by the United
           States Bankruptcy Court for the District of Maryland,

                  ORDERED, that the Debtor show cause, if any there be by May 8, 2019 in a writing
           filed with Clerk, U.S. Bankruptcy Court why Amended Schedules D/E/F [ECF 22] should not
           be stricken from the official record of the instant case for failure to correct the deficiency and
           for failure to complete the required filing. Completion of the required filing by the same date
           shall dissolve this Order to Show Cause. Failure to complete the required filing within the time
           allowed, or failure to show cause which the Court considers adequate, may result in the
           Amended Schedules D/E/F [ECF 22] being stricken or other action the Court deems
           appropriate without further notice.

            cc:       Debtor - Pro se
                      Trustee
                      U.S. Trustee

                                                       END OF ORDER
         (kgoodwin)
